USCA11 Case: 22-10588      Date Filed: 11/21/2022   Page: 1 of 2




                                           [DO NOT PUBLISH]
                            In the
         United States Court of Appeals
                 For the Eleventh Circuit

                   ____________________

                         No. 22-10588
                   Non-Argument Calendar
                   ____________________

UNITED STATES OF AMERICA,
                                              Plaintiff-Appellee,
versus
EDWIN JEROME OWENS,
a.k.a.
EJ,


                                           Defendant-Appellant.


                   ____________________

          Appeal from the United States District Court
             for the Southern District of Alabama
USCA11 Case: 22-10588         Date Filed: 11/21/2022     Page: 2 of 2




2                       Opinion of the Court                 22-10588

              D.C. Docket No. 1:20-cr-00122-TFM-30
                    ____________________

Before ROSENBAUM, JILL PRYOR, and BRASHER, Circuit
Judges.
PER CURIAM:
        The Government’s motion to dismiss this appeal pursuant
to the appeal waiver in Appellant’s plea agreement is GRANTED.
See United States v. Bushert, 997 F.2d 1343, 1350–51 (11th Cir.
1993) (sentence appeal waiver will be enforced if it was made
knowingly and voluntarily); United States v. Boyd, 975 F.3d 1185,
1192 (11th Cir. 2020) (appeal waiver is enforceable when district
court “clearly conveyed to the defendant that he was giving up his
right to appeal under most circumstances”); United States v. Bas-
comb, 451 F.3d 1292, 1297 (11th Cir. 2006) (appeal waiver “cannot
be vitiated or altered by comments the court makes during sen-
tencing”); United States v. Grinard-Henry, 399 F.3d 1294, 1296
(11th Cir. 2005) (waiver of the right to appeal includes waiver of
the right to appeal difficult or debatable legal issues or even blatant
error).